Case 1:20-cv-22353-XXXX Document 1 Entered on FLSD Docket 06/08/2020 Page 1 of 21



                           IN THE UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                   MIAMI-DADE DIVISION

                   Case Number:__________________-CIV-_____________________

  RAYMOND T. MAHLBERG,
           Plaintiff,
  v.

  NAUTICA RETAIL USA LLC, and
  VF CORPORATION,
  D/b/a KIPLING
           Defendant.
  ________________________________/

                          COMPLAINT FOR PERMANENT INJUCTIVE RELIEF

       COMES NOW, Plaintiff Raymond T. Mahlberg (“Plaintiff “or “Mahlberg”), by and

       through undersigned counsel, files this Complaint for Permanent Injunctive Relief pursuant

       to Title III of the Americans with Disabilities Act of 1990, as amended, 42 U.S.C. §§s

       12181-12189 (“ADA”), 28 U.S.C. §2201 and 2202 as well as 28 CFR Part 36 Regulations.

       Plaintiff state as follows:

                            INTRODUCTION AND NATURE OF THE ACTION

        1. This Court has jurisdiction over this case based on federal question jurisdiction, as

       provided in 28 U.S.C. §1331 and the provisions of the ADA.

        2. Plaintiff is a visually-impaired and legally blind person (disabled) who requires

       assistance through screen-reading software to read website content using his computer.

       Plaintiff uses the term “blind” or “visually impaired” as legally blind. Disable as defined

       by ADA and Amendment acts of 2008, 42 USC §12101 (ADAAA).




                                                   1
Case 1:20-cv-22353-XXXX Document 1 Entered on FLSD Docket 06/08/2020 Page 2 of 21



     3.The web site located at www.Kipling-usa.com (the 'Web Site") is provided by Nautica

     Retail, USA ('Kipling') subsidiary of VF Corporation. Defendant is a Delaware

     corporation, with its headquarters in New Jersey. Defendant’s servers for the website are

     in the United States. Defendant conducts a large amount of its business in Florida, and the

     United States as a whole. These stores constitute places of public accommodation. that are

     available online and in retail stores for purchase.

     4. Plaintiff is unaware of the true names, identities, and capacities of the defendant. Plaintiff

     will seek leave to amend this complaint to allege the true names and capacities of Defendant

     when ascertained. Plaintiff is informed and believes, and thereupon alleges, that Defendant

     is legally responsible for the events and happenings alleged herein and that Defendant

     proximately caused injuries and damages to Plaintiff as set forth below

     5. In the statutory text, Congress determined that "individuals with disabilities continually

     encounter various forms of discrimination," including "communication barriers". 42 U.S.C.

     § 12182(a).

     6.Defendant’s adjunct website https://www.kipling-usa.com (the “Website” or Defendant’s

     website) is not fully or equally accessible to blind or visually impaired consumers in

     violation of the “ADA.” As a result, Plaintiff seeks a permanent injunction to cause a

     change in KIPLING (“Defendant” or “KIPLING”) policies, practices and procedures so

     that Defendant’s website will become, and remain, accessible to blind. Plaintiff seeks

     injunctive relief, attorneys’ fees and costs, including, but not limited to, court costs and

     expert fees, pursuant to Title III of the Americans with Disabilities Act of 1990, as

     amended, 42 U.S.C. §§s 12181-12189 (“ADA”) and 42 U.S.C. 2000a-3(a). See also 28

     U.S.C. 2201 and 2202 as well as ADA 28 CFR Part 36 Regulations.



                                                    2
Case 1:20-cv-22353-XXXX Document 1 Entered on FLSD Docket 06/08/2020 Page 3 of 21



     7. Throughout the ADA, "auxiliary aids and services" refers to techniques and devices to

     overcome barriers in communicating with people who have visual and hearing

     impairments, among other things. See 42 U.S.C. 12103(1).

     8. Implementing these provisions, see 42 U.S.C. § 12186(b), the Attorney General's Title

     III regulations require public accommodations to "furnish appropriate auxiliary aids and

     services where necessary to ensure effective communication with individuals with

     disabilities." 28 C.F.R. § 36.303(c)(1). The regulations specifically list "screen reader

     software," "magnification software," and "accessible electronic and information

     technology" as among the auxiliary aids that the statute requires. 28 C.F.R. § 36.303(b)(2).

     9. Plaintiff is sui juris, and he is disabled as defined by the ADA and ADA Amendments

     Act of 2008, 42 U.S.C. §12101 (“ADAAA”). Defendant’s failure to design, construct,

     maintain, and operate its website https://www.kipling-usa.com to be fully and equally

     accessible to and independently usable by Plaintiff, constitutes in Defendants’ denial of full

     and equal access to its website, and therefore denial of its products and services offered

     thereby in conjunction with its physical location(s), resulting in a violation of Plaintiff’s

     rights under the Americans with Disabilities Act (“ADA”).

     10. Defendant NAUTICA RETAIL USA operates the website https://www.kipling-

     usa.com (the “Website” or Defendant’s website). Defendant owns and operates the website

     and KIPLING stores that are located in Florida.

     11. Plaintiff Raymond T. Mahlberg, a blind veteran of the U.S. military, residing in

     Orlando, Florida brings this action under the Americans with Disabilities Act in Federal

     Court.




                                                   3
Case 1:20-cv-22353-XXXX Document 1 Entered on FLSD Docket 06/08/2020 Page 4 of 21



      12. Blind and visually impaired citizens must use screen reading software 1 or other assistive

      technologies in order to access website content.

      13. Plaintiff cannot use his computer and mobile device browser without the assistance of

      appropriate and available screen reader software to understand websites.

      14. Defendant’s Website contains digital source code barriers where screen-readers for the

      blind do not work.

      15. This case arises out of the fact that Defendant NAUTICA RETAIL USA has operated

      its business in a manner and way that effectively excludes individuals who are visually

      impaired from access to Defendants’ https://www.kipling-usa.com website based upon

      Defendant’s failure to provide auxiliary aids and services for effective communications.

      16. Plaintiff seeks injunctive relief pursuant to 28 U.S.C. §§ 2201 and 2202.

      17. Plaintiff, a legally blind person, is impeded to access and communicate with Defendant

      effectively and timely such that allowing access to Defendants’ various business locations;

      as such impediment as rendered Defendants’ physical places of accommodation not fully

      accessible to the visually impaired.

      18. Plaintiff has attempted to access Defendant’s Website in the past and intends to continue

      to attempt to access Defendant’s Website https://www.kipling-usa.com.

      19. However, unless Defendant is required to eliminate the access barriers at issue and

      required to change its policies so that access barriers do not reoccur on Defendant’s Website

      https://www.kipling-usa.com, Plaintiff will continue to be denied full access to the

      KIPLING’s website.


  1
   “screen reader” is a software application that enables people with severe visual impairments to use a computer.
  Screen readers work closely with the computer's Operating System (OS) to provide information about icons, menus,
  dialogue boxes, files and folders.


                                                         4
Case 1:20-cv-22353-XXXX Document 1 Entered on FLSD Docket 06/08/2020 Page 5 of 21



                                   JURISDICTION AND VENUE

     20. Venue is proper in the Southern District of Florida, since all events, actions, injuries, and

     damages complained of herein occurred in the Southern District of Florida in Miami-Dade

     County. Venue is proper pursuant to 28 U.S.C. §1391(b)(2), in the Southern District of

     Florida where defendant resides and a substantial part of the events giving rise to the

     claims occurred. Personal jurisdiction exists when the Defendant purposefully availed

     itself of the conducting activities within the forum State.

     21. This Court has federal question jurisdiction pursuant to 28 U.S.C. §1331 and 42 U.S.C. §

     12188.

     22. Plaintiff is a resident of Orlando, FL 32817. Plaintiff was told that there are several

     KIPLING stores in his area.

     23. This is an action injunctive relief pursuant to Title III of the Americans with Disabilities

     Act, 42 U.S.C. §§12181-12189 (“ADA”), 28 C.F.R. § 36.201 and to prevent discrimination

     which includes equal access and effective communications with Defendants’ business. This

     Court has jurisdiction under 28 U.S.C. §§ 1331 and 1343.

     24. Defendant is subject to personal jurisdiction in this District. Defendant has been and is

     committing the acts or omissions alleged herein in the Southern District of Florida that

     caused injury, and violated rights prescribed by the ADA to Plaintiff. A substantial part of

     the acts and omissions giving rise to Plaintiff’s claims occurred in the Southern District of

     Florida. Specifically, on several separate occasions, Plaintiff has been denied the full use

     and enjoyment of the facilities, goods, and services of Defendant’s website in Florida. The

     access barriers Plaintiff encountered on Defendant’s website have caused a denial of

     Plaintiff’s full and equal access multiple times in the past, and now deter Plaintiff on a

     regular basis from accessing Defendant’s website. Plaintiff would like to become

                                                     5
Case 1:20-cv-22353-XXXX Document 1 Entered on FLSD Docket 06/08/2020 Page 6 of 21



     Defendant’s patron and access the Defendant’s website in the near future but the barriers

     Plaintiff encountered on Defendant’s website have impeded Plaintiff’s full and equal

     enjoyment of goods and services offered at Defendant’s brick-and mortar stores. Defendant

     NAUTICA RETAIL USA is authorized to conduct, and is conducting, business within the

     State of Florida and within the jurisdiction of this court.

                                           THE PARTIES

     25. Plaintiff Mahlberg, is a resident of the State of Florida. Plaintiff resides in Orlando.

     Mahlberg is legally blind, and a member of a protected class under the ADA. Whereby, he

     has a disability within the meaning of 42 U.S.C. § 12102(1)-(2), the regulations

     implementing the ADA set forth at 28 CFR §§ 36.101 et seq. and in 42 U.S.C. 3602,

     §802(h). Plaintiff suffered an assault to the back of his head in 2004 which caused damage

     and atrophy of the optic nerve, and as a consequence, is legally blind. Plaintiff is a legally

     blind individual who has a physical impairment that substantially limits the major life

     activity of seeing. Accordingly, he has a disability within the meaning of 42 U.S.C. § 12102

     and 28 C.F.R. § 35.104. Plaintiff is a qualified individual with a disability within the

     meaning of 42 U.S.C. § 12131(2), 29 U.S. Code § 794 and 28 C.F.R. § 35.104. 21. Plaintiff

     cannot use the computer without the assistance of a screen reader software. Mahlberg is a

     proficient user of the JAWS screen-reader to access the internet." JAWS, or "Job Access

     With Speech," is the most popular screen reading software for Windows-based computers.

     For screen-reading software to work, the information on a website or on a mobile

     application must be capable of being rendered into text. Usually, this means that graphics

     and embedded hyperlinks must include alternative text (known as "alt-text")—a description

     of the image that appears when a cursor floats over it or screen-reading software detects it.



                                                    6
Case 1:20-cv-22353-XXXX Document 1 Entered on FLSD Docket 06/08/2020 Page 7 of 21



     26. NAUTICA RETAIL USA is a Delaware-Foreign Profit Corporation. Defendant is

     the owner and operator of a chain of stores under the brand name KIPLING and his products

     are distributed to hundreds of affiliated and authorized retailers. Defendant has several

     stores in Florida, including KIPLING located at Sunrise, Aventura, Orlando and Miami,

     Florida.

     27. Upon information and belief, at all times material hereto, Defendant NAUTICA

     RETAIL USA owns, operates, and/or manages the day-to-day affairs and stores of

     KIPLING stores which are operating within South Florida.

     28. Plaintiff believes, and thereon alleges, that defendants NAUTICA RETAIL USA and

     corporate affiliates and/or related entities, actively engaged in the sale of handbags and

     luggage in various states throughout the country, including Florida.

     29. Plaintiff is further informed that said companies are organized and existing under, and

     by virtue of, the laws of the state of Delaware. Defendant’s principal and corporate office

     located in New Jersey. Said Defendant entities will hereinafter collectively be referred to

     as “KIPLING” “the Defendant Company or, where appropriate, “Defendant.”

                                              FACTS

     30. Defendant is defined as a “Public Accommodation" within meaning of Title III because

     Defendant is a private entity which owns and/or operates “[A] bakery, grocery store,

     clothing store, hardware store, shopping center, or other sales establishment,” 42 U.S.C.

     §12181(7)(E) and 28 C.F.R. §36.104(5).

     31. Each of Defendant’s KIPLING’s stores are open to the public and each is a place of

     Public Accommodation subject to the requirements of Title III of the ADA and its

     implementing regulation as “[A] bakery, grocery store, clothing store, hardware store,



                                                  7
Case 1:20-cv-22353-XXXX Document 1 Entered on FLSD Docket 06/08/2020 Page 8 of 21



     shopping center, or other sales establishment,” as defined by 42 U.S.C. §12181(7)(E);

     §12182, and 28 C.F.R. Part 36.

     32. KIPLING stores offer for sale to the general public handbags, backpack and luggage.

     33. Defendant has control over its website and mobile application, and/or operates his web

     pages, including image and data content. Defendant owns and operate the domain name

     https://www.kipling-usa.com that is configured for use by mobile devices such as

     smartphones, as well as regular computer laptops and desktops to access Defendant’s

     website.

     34. One of the functions of Defendant’s website (available in mobile or computer version)

     is to provide the public information on the various locations of Defendant’s stores that sell

     merchandise. The other function of the website is to sell Defendant’s merchandise.

     35. Defendant’s Website is offered by Defendant as a way for the public to communicate

     with KIPLING’s merchandise. Defendant’s Website also permits the public to register and

     create an account allows the general public to order and purchase handbag and luggage,

     provides information about its products, and (among other things) provides: customer

     service, locate stores, gift card for sale, as well as the sale of handbag and luggage online

     or at the physical store.

     36. The Website is an integral part of the goods and services offered by Defendant’s store,

     because website and physical stores are heavily integrated, since the website allows the

     public the ability to locate Defendant’s stores, retail locations and sells merchandise.

     37. The website is an extension of defendant’s physical stores. By this nexus, between the

     store and the Website is characterized as a Place of Public Accommodation pursuant to

     Title III, 42 U.S.C. §12181(7)(E) of the ADA.



                                                   8
Case 1:20-cv-22353-XXXX Document 1 Entered on FLSD Docket 06/08/2020 Page 9 of 21



     38. Plaintiff is a customer of KIPLING’s luggage products and his intent to buy another

     backpack and luggage from KIPLING’s stores. Plaintiff is a backpack lover, thru his

     inquiries he learned there are some KIPLING’s stores in his area.

     39. As a result of Plaintiff being legally blind, before he embarks on any venture from his

     home, he studies the location where he is seeking to patronize through using the internet.

     In the case of Plaintiff’s investigation of KIPLING’s store locations, Plaintiff went to

     defendant’s Website to learn (1) how to navigate to and from KIPLING’s store locations;

     (2) the cost of KIPLING’s handbag and luggage products and gifts; (3) times and hours of

     operation KIPLING’s stores in his area, so he can arrange transportation with the intent

     of purchasing KIPLING’s products, (4) the exclusive online deals (5) and privacy policy.

     40. Like most consumers, Plaintiff accesses numerous websites at a time to compare

     features, models, quality and prices.

     41. During the plaintiff’s several visits to the website using JAWS (computer) and

     Voiceover (mobile) occurring in January 20, 2020 and the last in June 04, 2020, the

     plaintiff encountered multiple access barriers that denied the plaintiff full and equal access

     to the facilities, goods and services offered to the public and made available to the public;

     and that denied the plaintiff the full enjoyment of the facilities, goods, and services of the

     website, as well as to the facilities, goods, and services of Defendant’s locations.

     42. Plaintiff was impeded to patronize KIPLING stores by Plaintiff being unable to learn

     about KIPLING location addresses, hours, handbag and luggage available online for sale,

     and the ability to create an online account, read the Return and Privacy Policy, among other

     things readily available to sighted individuals.




                                                   9
Case 1:20-cv-22353-XXXX Document 1 Entered on FLSD Docket 06/08/2020 Page 10 of 21



      43. Plaintiff called Defendant KIPLING store to inquire about new arrivals of men handbag

      and luggage as well to find the location of stores in his area. Defendant’s representative

      failed to fully assist Plaintiff and referred him to its Website. Later, Plaintiff found out that

      the store he called was the one at Dadeland Mall in Miami, FL.

      44. Following communications with Defendant’s representative, Plaintiff attempted to

      utilize Defendant’s Website as instructed by Defendant’s representative.

      45. Defendant’s Website was inaccessible, so Plaintiff could not (among other things):

                a.       Find out about KIPLING’s handbag and luggage for sale at the store and

      online;

                b.       Locate KIPLING’s stores;

                c.       Learn about the KIPLING’s backpack monogram personalization,

                d.       How to buy a gift card,

                e.       Kipling’s’ exclusive online offers and discounts,

                f.       Kipling’s’ limited product warranty,

                g.       Read Kipling’s Privacy Notice,

                h.       Plaintiff attempted to locate an “Accessibility Notice” on Defendant’s

      mobile and computer website which would direct him to a webpage with contact

      information for disabled individuals who have questions, concerns, or who are having

      difficulties communicating with the business. However, Plaintiff was unable to do so

      because no such link or notice was provided on Defendant’s website.

                            AMERICAN WITH DISABILITIES ACT

      46. The failure to access the information needed precluded Plaintiff’s ability to patronize

      KIPLING’s stores because, as a blind individual, Plaintiff needs to plan his outings out in



                                                     10
Case 1:20-cv-22353-XXXX Document 1 Entered on FLSD Docket 06/08/2020 Page 11 of 21



       detail in order to have the proper financing for a venture, and insure that he arrives at a

       given location.

       47. Title III provides that “no individual shall be discriminated against on the basis of

       disability” in “any place of Public Accommodation.” 42 U.S.C. § 12182(a). As defined in

       Title III, the term “public accommodation” includes a “store and sales establishment” Id. §

       12181(7)(E). Defendant KIPLING owns and operates stores, the KIPLING.

       48. Technology evolves, in these days, consumers are doing most of their shopping online.

       Defendant’s provision of an e-commerce website is an essential part of the services offered

       and is no different than the customer service to the public as part of KIPLING stores

       services, privileges and benefit to the public.

       49. Title III ADA Part 36 regulation was amended to integrate section 36.303 Auxiliary

       Aids and Services “A public accommodation shall furnish appropriate auxiliary aids and

       services where necessary to ensure effective communication with individuals with

       disabilities.”

        50. By this nexus, the website https://www.kipling-usa.com and its mobile app are

       characterized as an intangible service, privilege and advantage provided by KIPLING a

       place of Public Accommodation (KIPLING’s stores) as defined under the ADA, and thus

       its website is an extension of KIPLING services, privileges and advantages made available

       to the general public by Defendant through its retail brick and mortar stores.

       51. Defendant’s Website is not designed with consideration for WCAG, Accessible Rich

       Internet Applications (ARIA) software language and Universal design 2. This means that


   2
    Following universal design principles in creating a website provides access to all users regardless of their abilities,
   their disabilities, or the limitations of their equipment and software. Washington University. “Universal design is the
   design of products and environments to be usable by all people, to the greatest extent possible, without the need
   for adaption or specialized design.” Kalbag, Laura (2017).

                                                             11
Case 1:20-cv-22353-XXXX Document 1 Entered on FLSD Docket 06/08/2020 Page 12 of 21



      images and embedded hyperlinks must include alternative description text (known as "alt-

      text")—a description of the image that appears when a cursor floats over it or screen-

      reading software detects it. The World Wide Web Consortium (the principal standards-

      setting body for the web) has issued a set of "Web Content Accessibility Guide-lines"

      (WCAG) to assist developers in making their websites accessible to blind people and other

      individuals with disabilities.

      52. Plaintiff’s expectation of participating in KIPLING website, services and privileges was

      eliminated since he could not access Defendant’s https://www.kipling-usa.com website at

      all to avail himself of the latest services which Defendant offers to the public.

      53. The access barriers Plaintiff encountered on Defendant’s website have caused a denial

      of Plaintiff’s full and equal access multiple times in the past, and now deter Plaintiff on a

      regular basis from accessing Defendant’s website https://www.kipling-usa.com.

      54. Plaintiff would like to become Defendant’s patron and access the Defendant’s website

      in   the   near   future   but   the   barriers    Plaintiff   encountered   on     Defendant’s

      https://www.kipling-usa.com website and mobile application have impeded Plaintiff’s full

      and equal enjoyment of goods and services offered at Defendant’s brick-and mortar stores.

      55. The fact that Plaintiff could not access the Defendant’s Website and could not

      comprehend the electronic pages contained therein, left Plaintiff excluded from accessing

      KIPLING stores, goods and services available from Defendant and further left him with

      the feeling of segregation, rejection, isolation, and unable to participate in his own

      business affairs (such as in this case handbag and luggage products) in a manner equal to

      that afforded to others who are not similarly disabled.




                                                    12
Case 1:20-cv-22353-XXXX Document 1 Entered on FLSD Docket 06/08/2020 Page 13 of 21



      56. Plaintiff’s inability to fully use Defendant’s Website therein has hindered, impeded

      and inhibited Plaintiff’s access to Defendants physical store locations. Plaintiff has suffered

      as a result and has suffered particularized harm and an injury in fact.

      57.   Plaintiff cannot make proper arrangements for transportation of himself to the

      KIPLING’s store locations without the ability to know in advance the KIPLING’s

      merchandise, goods and services which service is available online through Defendant’s

      Website. Plaintiff also faces a great degree of uncertainty of how to physically travel to

      Defendant’s KIPLING’s store location. Plaintiff is effectively denied the ability to

      physically travel to Defendant’s KIPLING’s store.

      58. Plaintiff has a concrete plan to purchase KIPLING’s brand merchandise when he is

      treated like other members of the public. Consequently, the Plaintiff is unable to determine

      the cost of Defendant’s goods and services, including becoming informed about the

      KIPLING’s brand merchandise available for purchase.

      59. By denying Plaintiff the opportunity to comprehend KIPLING’s Website and mobile

      application therein due to Plaintiff’s disability (visual impairment), Defendant has denied

      Plaintiff the opportunity to participate in or benefit from Defendant’s goods and services

      as afforded to the public.

      60.   Plaintiff will suffer continuous and ongoing harm from Defendant’s omissions,

      policies, and practices set forth herein unless enjoined by this Court.

      61. On information and belief, Defendant has not offered any form of website and mobile

      application in an accessible format for blind or visually impaired individuals.

      62. Thus, Defendant has not provided full and equal enjoyment of the services, facilities,

      privileges, advantages, and accommodations provided at its stores and authorized retailers.



                                                    13
Case 1:20-cv-22353-XXXX Document 1 Entered on FLSD Docket 06/08/2020 Page 14 of 21



      63. All Public Accommodations must insure that their Places of public Accommodation

      provide Effective Communication for all members of the general public, including

      individuals with disabilities.

      64. On information and belief, Defendant is aware of the common access barriers and

      barriers to effective communication within its Website and the electronic pages-data

      therein which prevent individuals with disabilities who are visually impaired from the

      means to comprehend the information presented therein.

      65. Defendant and alike retailers are fully aware of need to provide full access to all visitors

      to its Website as Department of Justice published several communications stating that the

      website is an auxiliary-aid of the physical stores and must be accessible. (September 25,

      2018 letter from Assistant Attorney General) and Title III ADA 28 C.F.R. § 36.303.

      66. Binding case law increasingly recognize that private entities are providing goods and

      services to the public through the websites that operate as Places of public Accommodation

      under Title III.

      67. A person who cannot see, like the Plaintiff in this case, cannot go to Defendant’s

      website and avail themselves of the same privileges. Thus, the Plaintiff has suffered

      discrimination due to Defendant’s failure to provide a reasonable accommodation for

      Plaintiff’s disability.

      68. Plaintiff has no plain, adequate, or complete remedy at law to redress the wrongs

      alleged hereinabove and this suit for injunctive relief is his only means to secure adequate

      redress from Defendant’s unlawful and discriminatory practices.




                                                    14
Case 1:20-cv-22353-XXXX Document 1 Entered on FLSD Docket 06/08/2020 Page 15 of 21



      69. Notice to Defendant is not required as a result of Defendant’s failure to cure the

      violations. Enforcement of the rights of Plaintiff is right and just pursuant to 28 U.S.C. §§

      2201, 2202.

      70.   The Website is also a Place of public Accommodation pursuant to 42 U.S.C.

      §12181(7)(E) as the public can purchase KIPLING’s merchandise online through the

      Website (which meets the definition of “sales establishment‟).

      68. The Department of Justice has provided useful guidance regarding website accessibility

      under the ADA, and the binding and persuasive case law in this district has applied the Web

      Content Accessibility Guidelines (“WCAG”) 2.0 or 2.1 to determine accessibility.

      71. Types of website source-code programming errors include (but are not limited to)

      source-code errors which are easily identifiable and are prone to making the website

      inaccessible, for example, images without a description (Alt-text) readable by screen-reader

      software.

      72. A sampling review of just part of it revealed that the Website is not functional for users

      who are visually impaired. The Website contains several types of errors, easily identifiable

      and correctable, which occur throughout the Website such as:

            a. All image elements must have an alt attribute. WCAG 2.0 A F65

            b. Each a element must contain text or an img with an alt attribute. WCAG 2.0 A F89

            c. All fields in a group of input fields (for example phone numbers) need a label.

               WCAG 2.0 A F86.

            d. All fieldset elements should be labeled with legend elements. WCAG 2.0 H71

            e. Button elements containing only an img must have an alt attribute on the img

               WCAG 2.0 A F65



                                                   15
Case 1:20-cv-22353-XXXX Document 1 Entered on FLSD Docket 06/08/2020 Page 16 of 21



           f.   link   elements must have an accessible name. WCAG 2.0 A F65.

           g. alt text should not contain placeholders like 'picture' or 'spacer'. WCAG 2.0 A F30

      73. More violations are present on webpages of the Website, and they will be determined

      and proven through the discovery process and expert audit.

      74. Enforcement of Plaintiff’s rights under the ADA is right and just pursuant to 28 U.S.C.

      §§ 2201 and 2202 and Title III ADA Subpart E Section 36.501.

      75. Plaintiff has retained the law office of Acacia Barros, Esq. and has agreed to pay a

      reasonable fee for services in the prosecution of this cause, including costs and expenses

      incurred. Plaintiff is entitled to have reasonable attorneys’ fees, costs and expenses paid by

      Defendant KIPLING.

      COUNT I – VIOLATIONS OF THE AMERICANS WITH DISABILITIES ACT

      76. Part 36 of Title 28 of the C.F.R. was designed and is implemented to effectuate subtitle

      A of Title III of the ADA, which prohibits discrimination on the basis of disability by Public

      Accommodations and requires Places of Public Accommodation to be designed,

      constructed, and altered in compliance with the accessibility standards established by Part

      36 Regulation.

      77. Under Section 302(b)(1) of Title III of the ADA, it is unlawful discrimination to deny

      individuals with disabilities the opportunity to participate in or benefit from the goods, services,

      facilities, privileges, advantages, or accommodations of an entity. 42 U.S.C. §

      12182(b)(1)(A)(i).

      78. Under Section 302(b)(1) of Title III of the ADA, it is unlawful discrimination to deny

      individuals with disabilities an opportunity to participate in or benefit from the goods, services,

      facilities, privileges, advantages, or accommodation, which is equal to the opportunities

      afforded to other individuals. 42 U.S.C. § 12182(b)(1)(A)(ii).

                                                      16
Case 1:20-cv-22353-XXXX Document 1 Entered on FLSD Docket 06/08/2020 Page 17 of 21



      79. Under Section 302(b)(2) of Title III of the ADA, unlawful discrimination also includes,

      among other things:

     [A] failure to make reasonable modifications in policies, practices, or procedures, when such
     modifications are necessary to afford such goods, services, facilities, privileges, advantages, or
     accommodations to individuals with disabilities, unless the entity can demonstrate that making such
     modifications would fundamentally alter the nature of such goods, services, facilities, privileges,
     advantages or accommodations; and a failure to take such steps as may be necessary to ensure that no
     individual with a disability is excluded, denied services, segregated or otherwise treated differently than
     other individuals because of the absence of auxiliary aids and services, unless the entity can demonstrate
     that taking such steps would fundamentally alter the nature of the good, service, facility, privilege,
     advantage, or accommodation being offered or would result in an undue burden. 42 U.S.C. §
     12182(b)(2)(A)(ii)-(iii).


     80. The acts alleged herein constitute violations of Title III of the ADA, and the regulations

     promulgated thereunder. Plaintiff, who is a member of a protected class of persons under the ADA,

     has a physical disability that substantially limits the major life activity of sight within the meaning

     of 42 U.S.C. §§ 12102(1)(A)-(2)(A). Furthermore, Plaintiff has been denied full and equal access

     to the Website, has not been provided services that are provided to other patrons who are not

     disabled, and has been provided services that are inferior to the services provided to non-disabled

     persons. Defendant has failed to take any prompt and equitable steps to remedy its discriminatory

     conduct. These violations are ongoing.

      81. In addition, Defendant’s representatives within its store locations have referred

      customers to Defendant’s Website. By Defendant’s representatives referring the public

      visually impaired individuals to its Website for basic information needed to shop at a

      KIPLING store, instead of providing such information at the physical store locations, the

      Website has been rendered an integral part of Defendant’s physical store locations. Thus,

      the failure of that Website contained therein to be accessible to visually impaired

      individuals impedes visually impaired individuals (such as Plaintiff) from access to

      Defendant’s physical store locations.


                                                       17
Case 1:20-cv-22353-XXXX Document 1 Entered on FLSD Docket 06/08/2020 Page 18 of 21



      82. The ADA applies to the Defendant’s Website, as the Website is a place of Public

      Accommodation for the following reasons: (1) the statutory construction of the ADA

      demonstrates its applicability is not limited to physical “brick and mortar” locations; (2)

      Congress‟ intent was for the ADA to be responsive to changes in technology; and (3) the

      Department of Justice has interpreted the ADA to apply to websites.

      83.   No notice is required because under Title III of the ADA, 42 U.S.C. §

      12182(b)(1)(A)(II), it is unlawful discrimination to deny individuals with disabilities or a

      class of individuals with disabilities an opportunity to participate in or benefit from the

      goods, services, facilities, privileges, advantages, or accommodation, which is equal to the

      opportunities afforded to other individuals.

      84.   Defendant is in violation of the ADA by creating barriers for individuals with

      disabilities who are visually impaired and who require the assistance of interface with

      screen reader software to comprehend and access websites and electronic documents. These

      violations are ongoing.

      85. As a result of the inadequate development and administration of Defendant’s Website,

      Plaintiff is entitled to injunctive relief pursuant to 42 U.S.C. §12133 and §12188, also 28

      C.F.R. §36.501 to remedy the discrimination.

      86. Pursuant to 42 U.S.C. §12188, this Court is vested with the authority to grant Plaintiff

      Mahlberg injunctive relief; including an order to:

      a)         Require Defendant take the necessary steps to make the Website readily

      accessible to and usable by visually impaired users, and during that time period prior to the

      https://www.kipling-usa.com website’s being readily accessible, to provide a temporary

      alternative method for individuals with visual impairments to access the information



                                                     18
Case 1:20-cv-22353-XXXX Document 1 Entered on FLSD Docket 06/08/2020 Page 19 of 21



      available on the Website until such time that the requisite modifications are made. Title III

      American with Disabilities Act Part 36 Regulation.

      b)        Require Defendant to provide periodic maintenance of the accessible website

      thru the appropriate auxiliary aids such that individuals with visual impairments will be

      able to always receive effectively communication with the Website for purposes of viewing

      and locating KIPLING stores and becoming informed of and signing up for KIPLING

      merchandise online, and of viewing electronic documents provided to the public within

      Defendant’s Website.

      c)      During the time period prior to the Website’s being designed to permit individuals

      with visual impairments to effectively communicate, requiring Defendant to provide an

      alternative method for individuals with visual impairments to effectively communicate so

      they are not impeded from obtaining the goods and services made available to the public.

      Title III ADA Part 36 Regulation.

      87. For all of the foregoing, the Plaintiff has no adequate remedy at law.

      DEMAND FOR RELIEF

      WHEREFORE, Plaintiff RAYMOND T. MAHLBERG hereby demands judgment against

      Defendant “KIPLING” and requests the following injunctive relief permanently enjoin

      Defendant from any practice, policy and/or procedure which will deny Plaintiff equal

      access to, and benefit from Defendant’s services and goods, as well as the Court:

      a. That the Court issue a Declaratory Judgment that determines that the Defendants' website

      at the commencement of the subject lawsuit is in violation of Title III of the Americans

      with Disabilities Act, 42 U.S.C. § 12181 et seq.;




                                                   19
Case 1:20-cv-22353-XXXX Document 1 Entered on FLSD Docket 06/08/2020 Page 20 of 21



      b. That the Court enter an Order directing Defendants to continually update and maintain

      their computer version of the defendant’s website and KIPLING’s website to ensure that it

      remains fully accessible to and usable by visually impaired individuals;

      c. That the Court issue an Injunctive relief order directing Defendants to alter their website

      to make it accessible to, and useable by, individuals with disabilities to the full extent

      required by Title III of the ADA;

      d. That the Court enter an Order directing Defendants to evaluate and neutralize their

      policies and procedures towards persons with disabilities for such reasonable time so as to

      allow Defendants to undertake and complete corrective procedures.

      e. That the Court enter an award of attorney’s fees, costs and litigation expenses pursuant

      to 42 U.S.C. § 12205; and Title III of the ADA Section 36.505.

                                    DEMAND FOR JURY TRIAL

                 Pursuant to Fed. R. Civ. P. 38(b), Plaintiff demands a trial by jury on all questions

          of fact the Complaint raises. Plaintiff hereby demands a jury trial for all claims so triable.



   Respectfully submitted,

          Dated this 8th day of June, 2020.


                                                  s/Acacia Barros
                                                  Attorney for Plaintiff
                                                  ACACIA BARROS, P.A.
                                                  Acacia Barros, Esq.
                                                  FBN: 106277
                                                  11120 N. Kendall Dr., Suite 201
                                                  Miami, Florida 33176
                                                  Tel: 305-639-8381
                                                  ab@barroslawfirm.com




                                                    20
Case 1:20-cv-22353-XXXX Document 1 Entered on FLSD Docket 06/08/2020 Page 21 of 21



                                     CERTIFICATE OF SERVICE

      I hereby certify that on this 8th day of June, 2020 that the foregoing document

      has     been filed using CM/ECF system and will be served via email

      when Defendant/Defendant’s counsel enters an appearance.




                                                 21
